DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the preliminary amendment filed on 06/13/2019. As directed by the amendment: claim 1 has been amended.  Thus, claims 1-15 are presently pending in this application. 
Claim Objections
Claims 1, 2, 6, and 10 are objected to because of the following informalities:
Claims 1, 2, 6, and 10 are objected to because of the interchangeable use of the terms “the” and “said”, the claims should only use one or the other, in this case “the” is more frequent so “said” should be replaced with “the”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McEwen (US 4605010 A), herein referenced to as “McEwen” and McEwen et al (An Adaptive Tourniquet for Improved Safety in Surgery) Published in IEEE Transactions on Biomedical Engineering, Vol. BME-29, No. 2, February 1982, herein referenced to as “McEwen et al”.
(see Figs. 1-7) for arterial blood occlusion of a limb (see col. 2, ll 52-59), the system comprising - a tourniquet 20 (see Figs. 1-7, col. 5, ll 65-68) arranged to be manually fastened around a limb 76 (see Fig. 1) by a user, a manual inflator 8, 10, and 12 (see Figs. 1-7) is connected to an inflatable chamber 2 (see Figs. 1-7, col. 5, ll 35-46) of the tourniquet 20, so as to allow application of a pressure for occlusion of arterial blood flow to the limb (inflatable tourniquets apply pressure upon a limb), upon inflation of the inflatable chamber 20 by manually operating the manual inflator, a length sensor (see col. 7, ll 6-33, a length sensor by the of the circumference of the patient’s limb being measured), - an electric circuit 72 (see Figs. 1-7, col. 7, ll 6-33) arranged to measure an electrical input from a length sensor and to determine a value indicative of circumference of the limb accordingly (see col. 7, ll 6-33, measures voltage present to then determine the circumference of the limb), when the tourniquet has been fastened around the limb (see col. 7, ll 6-33, this is done while 20 is fastened around the limb), - a pressure sensor 48 (see Figs. 1-7, col. 6, ll 41-57) arranged to measure a pressure of the inflatable chamber (see col. 6, ll 41-57, the pressure of the tourniquet on the patient’s limb is indicative of the pressure within the inflatable chamber of the tourniquet), - a blood pressure measuring circuit 50, 52, 54, and 68 (see Figs. 1-7, col. 6, ll 41-57) arranged to automatically determine a measure of a systolic blood pressure in response to input from a 48 pressure sensor (see col. 6, ll 41-57), - a feedback device (see col. 8, ll 25-50, the circuit indicates to a user with the use of microcomputer 72, which is a form of feedback) arranged to provide a feedback to the user, and - a processor 70 (see Figs. 1-7, col. 7, ll 34-67) arranged for connection to the blood pressure measuring circuit 50, 52, 54, and 68 (see col. 7, ll 34-67), the pressure sensor 48, said electric circuit 72, and the feedback device (the feedback device), wherein the processor 70 is programmed to operate according to a control algorithm being arranged, and said value indicative of circumference of the limb (col. 4, ll 1-11), - and - to control the feedback device to provide feedback to the user, when input from the pressure sensor indicates that pressure of the inflatable chamber is (see col. 8, ll 27-34, indication of the pressure). McEwen does not explicitly disclose: 3to calculate a target pressure in response to the measured SBP; to monitor input from the pressure sensor and comparing a sensed pressure by the pressure sensor with the calculated target pressure.
However, McEwen et al in the same field of invention discloses: an inflatable tourniquet system (see pg. 123) and a processor microprocessor (see Fig. 1, pg. 124). McEwen et al further teaches: to calculate a target pressure in response to the measured SBP (see McEwen et al, equation 1 for target tourniquet pressure, pg. 123); to monitor input from the pressure sensor and comparing a sensed pressure by the pressure sensor with the calculated target pressure (see Fig. 1, input of pressure, comes from the pressure transducer and this is used to automatically maintain the pressure close to the target pressure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McEwen to incorporate the teachings of McEwen et al and have a processor that calculates a target pressure in response to the measured SBP and monitors input from the pressure sensor and comparing a sensed pressure by the pressure sensor with the calculated target pressure. Motivation for such can be found in McEwen et al as this allows for automatic control of the tourniquet in order to prevent tourniquet-related complications by maintaining pressure levels that are not harmful to the patient (see pg. 122). 
In regards to claim 2, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 1. McEwen et al further teaches: wherein the processor is arranged to calculate the target pressure PT as a sum of a first value representing the measure of systolic blood pressure PS using and a second value calculated in response to said value indicative of circumference of the limb (see equations 2 and 3, pg. 124, wherein PT is target or tourniquet pressure, and PS is the systolic blood pressure of the patient, wherein K is a constant based on the circumference of the limb). 
	In regards to claim 3, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 1. McEwen further discloses: wherein the feedback device comprises at least one of: a visual indicator (see col. 8, ll 25-50, the circuit indicates to a user with the use of microcomputer 72, which is a form of feedback, which is a visual indicator), and an audible indicator. McEwen et al further teaches: a visual indicator (see Fig. 1, cuff pressure display) and an audible indicator (audiovisual alarms).
	In regards to claim 4, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 1. McEwen et al further teaches: wherein the processor calculates a target pressure interval in response to the calculated target pressure (see equation 9, pg. 123, which is an interval of pressures that the patient’s systolic pressure should remain within, and see pg. 125).
	In regards to claim 5, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 4. McEwen further teaches: wherein the processor is arranged to control the feedback device to provide at least three different feedbacks to the user in response to input from the pressure sensor, so as to indicate whether the pressure is below, within, or above the calculated target pressure interval, respectively (see Fig. 1, alarm, cuff pressure display, and elapsed time display, all constitute feedback, and see pg. 124, “a variety of audiovisual alarms to warn of hazardous conditions such as overpressurization, underpressurization”, indication of cuff pressure, also would mean indication of being within the target pressure interval).
	In regard to claim 6, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 1. McEwen further discloses: comprising an electric conductor 44 (see Figs 1-7, col. 6, ll 31-40) arranged in the tourniquet 20, so as to allow measurement of an electrical resistance of a part of the electric conductor corresponding to a circumference of the limb (see col. 7, ll 6-33), when the tourniquet 20 has been fastened around the limb 76, wherein the electric conductor 44 is connected to an electric circuit 72 arranged to generate a measure of said electrical resistance of said part of the electric conductor corresponding to the circumference of the limb (see col. 7, ll 6-33).
	In regards to claim 7, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 1. McEwen further discloses: wherein the electrical conductor 44 is mounted in a lining or sleeve 32 (see Figs. 1-7, col. 6, ll 31-40) of the tourniquet 20.  
  	In regards to claim 8, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 1. McEwen et al further teaches: wherein calculation of the target pressure involves calculating a value indicative of a tissue padding coefficient of the limb in response to the value indicative of circumference of the limb, and a value from a prestored table (see equation 3, pg. 123, wherein K is used to calculate target pressure and K is function of tissue padding coefficient of a limb is CT).  
	In regards to claim 10, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 1. McEwen et al further teaches: comprising a clock arranged to determine a time of application of the tourniquet on the limb, and wherein the system is arranged to provide a feedback in response to said time of application of the tourniquet (see Fig. 1, pg. 124, Elapsed Time Display, calculates the time as a clock and then provides a visual feedback of the time).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McEwen to incorporate the teachings of McEwen et al and have a tourniquet system with a clock and a system that provides a feedback in response to said time of application of the tourniquet. Motivation for such can be found in McEwen et al as this can indicate how long the patient has had the tourniquet restricting their blood flow to avoid excessive periods of the inflation (see pg. 124).
(col. 4, ll 1-11), receiving a value indicative of systolic blood pressure in response to a pressure measured in an inflatable chamber 2 of the inflatable tourniquet 20 (see col. 6, ll 41-57, the pressure of the tourniquet on the patient’s limb is indicative of the pressure within the inflatable chamber of the tourniquet). McEwen does not explicitly disclose: calculating a target pressure in response to the value indicative of systolic blood pressure and the value indicative of a circumference of the limb, monitoring pressure of the inflatable chamber and comparing the pressure of the inflatable chamber of the tourniquet with the calculated target pressure, and providing feedback to the user, indicating that the pressure of the inflatable chamber has reached the calculated target pressure. 
However, McEwen et al in the same field of invention discloses: an inflatable tourniquet system (see pg. 123) and a processor microprocessor (see Fig. 1, pg. 124). McEwen et al further teaches: to calculating a target pressure in response to the measured systolic blood pressure (see McEwen et al, equation 1 for target tourniquet pressure, pg. 123) and the value indicative of a circumference of the limb (K); monitoring pressure of the inflatable chamber and comparing the pressure of the inflatable chamber of the tourniquet with the calculated target pressure (see Fig. 1, input of pressure, comes from the pressure transducer and this is used to automatically maintain the pressure close to the target pressure) and providing feedback to the user, indicating that the pressure of the inflatable chamber has reached the calculated target pressure (see Fig. 1, pg. 124, and , alarm, cuff pressure display, and elapsed time display, all constitute feedback, and see pg. 124, “a variety of audiovisual alarms to warn of hazardous conditions such as overpressurization, underpressurization”, indication of cuff pressure, also would mean indication of being within the target pressure). 
(see pg. 122). 
In regards to claim 15, the combination of McEwen and McEwen et al teaches the method according to claim 14. The combination of McEwen and McEwen et al further teaches a computer program product comprising computer readable program code which, when executed on a processor microprocessor/70 processor, causes the processor to perform the method according to claim 14 (the methods described in both require coding the processor to perform the disclosed and taught method). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McEwen in view of McEwen et al as applied to claim 1 above, and further in view of Leschinsky (US 20120130419 A1), herein referenced to as “Leschinsky”.
 In regards to claim 9, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 1. The combination of McEwen and McEwen et al does not explicitly teach: wherein the manual inflator comprises a bulb inflator arranged for being squeezed by the user in order to inflate the inflatable chamber.
However, Leschinsky in a similar field of invention teaches an inflatable tourniquet system (see Figs. 7-8), with a tourniquet 320, an inflatable chamber 340, and a manual inflator 310. Leschinsky further teaches: wherein the manual inflator 310 comprises a bulb inflator 310 (see Figs. 7-8, [0015] and [0098], the second inflation assembly or subassembly which 310 is, is a manual inflation bulb) 340 (a manual inflation bulb is squeezed by a user to inflate an inflatable chamber).
The substitution for the manual inflator for the manual inflation bulb would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the manual inflation bulb shown in Leschinsky would have yielded predictable results, namely, allowing for an easily squeezable bulb which spherical shape can be easily grasped by the hand of a user. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McEwen in view of McEwen et al as applied to claim 1 above, and further in view of Ganske et al (US 20160022269 A1), herein referenced to as “Ganske”.
In regards to claim 11, claim 12, and claim 13, the combination of McEwen and McEwen et al teaches: the inflatable tourniquet system according to claim 1. The combination of McEwen and McEwen et al does not explicitly teach: comprising an electric energy harvesting device arranged to generate electric energy to power at least the processor in response to manual operation of the manual inflator; comprising an electric energy storage element arranged to store electric energy generated by the electric energy harvesting device; wherein the processor is arranged inside a casing attached to a part of the tourniquet.
However, Ganske in the same field of invention teaches: an inflatable tourniquet system (see Figs. 1-6), with a processor 10 and 110 (see Figs. 1-6), inflation chamber 20 (see Figs. 1-6) and a tourniquet 2 (see Figs. 1-6). Gankse further teaches: comprising an electric energy harvesting device piezoelectric generator (see [0067], which generates power from the compressed gas, such as air) arranged to generate electric energy to power at least the processor in response to manual operation of the manual inflator; comprising an electric energy storage element 48 (see Figs. 1-6, [0040], a battery is an electric energy storage element) arranged to store electric energy generated by the electric energy (a battery stores energy); wherein the processor 10 and 110 is arranged inside a casing 11 (see Figs. 1-6, [0038]) attached to a part of the tourniquet 2 (see Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McEwen and McEwen et al to incorporate the teachings of Ganske and have an inflatable tourniquet system with an electric harvest device and an electric energy store element to store the electric energy generated by the electric energy harvesting device. Motivation for such can be found in Ganske as a piezoelectric generator can expand the lifetime use of the device (see [0030] and [0067]).
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771